UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7180


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN ANTHONY PETERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.    W. Earl Britt,
Senior District Judge. (4:07-cr-00045-BR-1)


Submitted:   December 17, 2015            Decided:   March 4, 2016


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Anthony Peterson, Appellant Pro Se. Kristine L. Fritz,
Eric David Goulian, OFFICE OF THE UNITED STATES ATTORNEY,
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     John Anthony Peterson seeks to appeal the district court’s

order characterizing his “Motion to Dismiss Indictment and Void

Judgment for Lack of Subject Matter Jurisdiction” as a 28 U.S.C.

§ 2255 (2012) motion and denying the motion without prejudice to

Peterson   filing       on    the    proper      form.        On    appeal,      Peterson

contends that the court erred by characterizing his pleading as

a § 2255 motion and requests that this court or the district

court consider his motion as he presented it.

     The   district      court      did    not    provide     the    notice      required

under Castro v. United States, 540 U.S. 375, 383 (2003), before

recharacterizing        Peterson’s         pleading      as    an      initial     § 2255

motion.      But   we    may      exercise       jurisdiction       only   over     final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral    orders,        28   U.S.C.    § 1292    (2012);       Fed.   R.    Civ.   P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949).      The order Peterson seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623

(2015).       Accordingly,          we    dismiss    the      appeal     for     lack   of

jurisdiction.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials




                                            2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3